DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
Claims 1-4, and 9-10 are pending.
Claims 1 and 9 have been amended.
Claims 5-8 and 11-20 have been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 103
Claims 1-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cabell et al (US 2013/0216809 A1) in view of Vempati et al. (US 8,163,036) further in view of Kim et al (US 2014/0178660 A1). 
Regarding claims 1-2, 9-10, Cabell discloses a fibrous structure suitable for consumer use with a plurality of filaments, and one or more (a plurality) of additives such as pulp fibers positioned between (interior to the exterior surfaces comprising filaments) the nonwoven (filament) (substantially void of fibers as in claim 9) substrate and a scrim comprising filaments (substantially void of fibers as in claim 9) (paragraphs [0030] and [0051] and Fig 2, Fig 6) to make tissue products (paragraph [0008]).  Cabell discloses the filaments as hydroxyl polymer filaments (paragraph [0052]).  Cabell further teaches the filaments as hydroxyl polymers such as polyols including polyvinyl alcohol, starch, starch derivatives, starch copolymers, chitosan, chitosan derivatives, chitosan copolymers, cellulose, cellulose derivatives, cellulose copolymers, hemicellulose, hemicellulose derivatives, hemicellulose copolymers, and mixtures thereof (paragraph 0078).
Because Cabell teaches mixtures of hydroxyl polymer filaments including polyvinyl alcohol and starch filaments, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a mixture of hydroxyl polymers including polyvinyl alcohol and starch from among the limited number (12) of possible hydroxyl polymers disclosed by Cabell as the hydroxyl polymers with a reasonable expectation of success since they are expressly taught by Cabell, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143. 
Cabell does not disclose the TS7 or TS750 value of the product. In the absence of the details of the softness, one of ordinary skill in the art would have found it necessary to seek out guidance. 
However, Vempati teaches wherein the softness (TS7) is a result effective variable but does not teach a particular softness level.  Specifically, Vempati teaches the degree of softness of melt-blown filaments used, for instance, in sanitary products can be traced to the filament size (col.9 lines 20-30 and 43-46).  Additionally, Kim discloses a similar fibrous sheet material (paragraph [0021]) to make tissue products (paragraphs [0026] and [0027]).  Kim provides for an exterior surface with a desired TS7 softness value of about 4 to 6 dB V2 rms according to the EMTEC Test Method which is less than about 6.25 dB V2 (paragraphs [0017] and [0063]) to provide an enhanced softness and surface smoothness of a tissue product [0063].
Since Vempati teaches softness is achieved by reducing the filament thickness and Kim teaches a softness of a tissue product external surface with a TS7 of from about 4 to about 6 is desirable to provide improved softness and smoothness, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare the structure of Cabell with an external surface having a TS7 softness of from 4 to 6 as taught by Kim and to achieve the softness level by adjusting and optimizing the filament diameters of Cabell as taught by Vempati to achieve the desired TS7 value in the filamented exterior surfaces.  Since filament diameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable to achieve a TS7 value can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify filament diameter to yield an expected result.  Additionally, because the materials of Cabell, Vempati and 2 rms according to the EMTEC Test Method which is less than about 6.25 dB V2 (paragraphs [0017]-[0018] and [0063]) and an average TS750 value of greater than 6.0 dB V2 as claimed.  See MPEP 2144.05 (I). KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  Regarding the consumer contact surface, since the product is for consumer use [0128] as taught by Cabell, the external surfaces would contact the consumer.  Since the wood pulp fibers of Cabell are between the nonwoven substrate and a scrim both comprising filaments, the fibers are positioned interior to the consumer contacting surface which is substantially void of fibers.

Regarding claims 3-4, Cabell in view of Vempati further in view of Kim teaches all of the limitations of claims 1, and 18 as set forth above and Cabell further teaches the fibers as wood pulp (paragraph [0037]).

Response to Arguments
Applicant's amendments and arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that Cabell in view of Vempati and further in view of Kim fails to teach each and every element of amended claims 1, because Cabell in view of Vempati and further in view of Kim fails to teach a fibrous structure comprising a consumer-contacting surface comprising at least a portion of a plurality of starch and polyvinyl alcohol filaments such that the fibrous structure exhibits the claimed TS7 value. In 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784